Order unanimously affirmed without costs. Memorandum: Supreme Court properly dismissed the petition seeking to invalidate the petition designating Joan W. Scalise as the Democratic candidate for the office of Comptroller of the City of Utica. The court invalidated 358 of the 1,742 signatures on the designating petition. Petitioner, however, failed to present proof sufficient to warrant invalidation of the 1,384 remaining valid signatures. ''[S]omething more than petitioner’s pure speculation is required to invalidate the signatures” (Matter of Berbary v Moss, 154 AD2d 870, 871). Petitioner was given the opportunity to proffer evidentiary proof to support his objections to the designating petition and failed to do so. We have considered the remaining objections advanced by petitioner and conclude that each one is lacking in merit. (Appeal from Order of Supreme Court, Oneida County, Tenney, J.—Election Law.) Present—Green, J. P., Fallon, Wesley, Doerr and Davis, JJ., concur. (Filed Aug. 21, 1996.)